Citation Nr: 1018606	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 1940 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO), which denied the Veteran's claim for a 
TDIU.

The Board remanded the claim in August 2008 before ultimately 
denying it in June 2009.  The Veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Court). In 
a December 2009 order, granting a Joint Motion for Partial 
Remand, the Court vacated that part of the Board's decision 
that denied his claim for a TDIU and remanded the case to the 
Board for further development and readjudication in 
compliance with directives specified.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record supports a finding 
that the Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  
38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  Id. 

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.           § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

In order to be granted a TDIU, however, the Veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the Veteran is currently service connected for 
(i) residuals of a left lower extremity cold injury (30 
percent disabling); (ii) residuals of a right lower extremity 
cold injury (30 percent disabling); (iii) residuals of a left 
upper extremity cold injury (20 percent disabling); (iv) 
residuals of a right upper extremity cold injury (20 percent 
disabling); (v) posttraumatic stress disorder (PTSD) (30 
percent disabling); (vi) tinnitus (10 percent disabling); 
(vii) residuals of a shrapnel and laceration to the head (10 
percent disabling); and (viii) status-post herpes zoster with 
recurrent pruritis and mild superficial scarring (10 percent 
disabling). 

These disabilities combine to a 90 percent disability rating 
and satisfy the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.  In making 
this finding, the Board notes that the cold injuries 
involving both lower extremities are from the same etiology, 
thereby constituting one disability rated as 50 percent 
disabling.  38 C.F.R. § 4.25.  After reviewing the evidence 
of record, the Board finds that these service-connected 
disabilities render him unable to secure and follow a 
substantially gainful occupation.

The Veteran maintains that he is incapable of sustaining 
employment due to his service-connected PTSD and the 
residuals of his cold injuries.  At his September 2006 
general VA examination, the Veteran reported that he retired 
in May 1984 after working 37 years as brakeman and conductor 
with a railroad company.  This appears to be his only work 
experience.  On his September 2006 application for TDIU, he 
further indicated that he had not work in the past five 
years.  

The evidence of record, including an August 2006 VA 
psychological examination, confirms that the Veteran retired 
due to his age and length of time with his employer.  
Nevertheless, the record shows that his PTSD symptoms result 
in clinically significant "distress or impairment" in 
social, occupational, and other important areas of 
functioning.  The VA examiner also opined that the PTSD 
symptoms would likely interfere with the Veteran's ability to 
consistently attend work.  Additionally, during a VA general 
medical examination in September 2006, another VA examiner 
opined that residuals of his cold weather injuries would 
limit the Veteran's ability to maintain employment that 
required prolonged standing or ambulation, or that involved 
working in a cool or cold environment.  These medical 
opinions tend to support the Veteran's claim that he is 
unable to secure or maintain gainful employment due to his 
service-connected disabilities. 

The Veteran's claim for a TDIU is further supported by the 
lay statements by the Veteran and his spouse.  In a March 
2006 statement, the Veteran's spouse reported observing 
symptoms such as "nervous[ness,] offensiveness, [and] 
frequent memory loss," which the Board finds would 
singficantly impact his ability to maintain employment.  
Further, the Veteran reported that he had decreased 
efficiency when he worked for the railroad due to symptoms 
related to his cold injuries.  See Cold Injury Examination 
Questionnaire, April 25, 2006.  The Board finds these lay 
statements, to the extent related to symptoms and the 
perception of the impact these symptoms have on his prior 
employment, to be competent and credible.  See Savage v. 
Gober, 10 Vet. App. 495-97 (1997).

The Board acknowledges that the Veteran's nonservice-
connected degenerative joint disease of the hands and feet 
may adversely impact his ability to work.  However, the Board 
is unable to discern to what extent the Veteran's service-
connected disabilities as opposed to his nonservice-connected 
disabilities impact his ability to work.  Consequently, the 
Board must conclude that the Veteran's inability to work is 
solely attributable to his service-connected disabilities.  
See Howell v. Nicholson, 19 Vet.App. 535, 540 (2006); see 
also Mittleider v. West, 11 Vet .App. 181, 182 (1998) 
(application of benefit of the doubt doctrine requires 
Secretary to attribute inseparable disabilities to claimant's 
service-connected disability).

For these reasons, the Board finds that the Veteran meets the 
criteria for a TDIU.  
Since the Veteran is receiving the maximum disability rating 
possible, 100 percent, there is no need to discuss whether 
there has been compliance with the duty-to-notify-and-assist 
provisions of the Veterans Claims Assistance Act (VCAA). 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

A total disability rating based on individual unemployability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


